Parker C. J.,
in delivering the opinion of the Court, said in substance, that it had been determined, in the case of a subscription for a public benefit, that the subscription paper itself would not support an action. In Farmington Academy v. Allen a new fact was introduced. There the defendant paid a part of the amount subscribed by him, and did not intimate that he should refuse to pay the residue; and the principle was adopted, that the paying of part, in that manner, having induced the plaintiffs to incur expenses on the faith of his subscription, he was under an obligation to reimburse them as for money paid at his implied request. In the present case there are not sufficient circumstances to make the defendant liable. The subscription paper will not sustain the action, and the defendant, after he had signed it, gave the plaintiffs no encouragement to proceed in rebuilding. The beginning to provide materials on the faith of the subscription paper alone, was not sufficient to show that expenses were incurred at his implied request.1

Motion to take off the nonsuit overruled.


 See Amherst Academy v. Cowls, 6 Pick. 427; 2 Kent’s Comm. (2d ed.) 465 ; Church in Hanson v. Stetson, 5 Pick. 506 ; Hill v. Buckminster, 5 Pick, 391.